Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 1 of 32                            C                                             PageID 94


                                                                                            RE:C At~
                                                                                                   l~uN p _ 1966
                                     CHAPTER                                               7tf_
                                                                                                                 1·~/4!,.,
                                                 Print~                                             Intro. 1607
                                                                           :,-~,4-
                                 IN SE ATE
                                         February 1, 1966




                  Introduced by Mr. LAVERNE-read      twice and ordered printed,
                    and when printed to be eommitted to the Committee on Labor
                    and. Industry




                  To amend the labor law and the penal law, in relation.to
                                    paymentof wages


          Notes
                                                                                                                  ,-
                                                                                                               [/4~
                                                                                                                               ,,_
                                                                                                                              ...,


                                                                                                                      -,x.J,{ .,- <~:~()
                                                                                                                                         //




                                                                  . J                                                                            '1
                                           •CO   ....   •   (",   (~"




                                                                        ..-..,/,,,if·''   ;,'         (.   f             ,<'

                                                                                                                                          ..
                                                                                                                                     ...,.,

          ComjJured     by~ __
                            /_.:_./_·_·
                                 -----------,--··_-_;r~~~~~-/-·                                                                 '.
          .   ..-;··~
                   '     .
              .~··t Lt-r>a-1··
                                 /




               Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc $tate
                           Document 11ew
                                 of16-6    Worh
                                        Filed 08/17/21 Page 2 of 32                                                                    PageID 95


                                                   In Senate




                           Ji.WJ.RN.C
               By Mr .......     .........................................................................
                                                                      .
               Resolved. (if the Assembly concur) that a respectful message be sent to the Governor :requesting

    the return to the Senate of the Senate bill (Pr. No ...    ./f?.!?.:2..
                                                                       ......
                                                                          ,Int. No ../.<f..e
                                                                                          ../. ..........
                                                                                                   )en-
    titled "



                                                         IN SENATE
                                                         Print 1652                                  inlro.         1607
                         l\fr. LAVERNE
                         An ad to amcml ulw labor          law imcl !lw 1wm11 law, in rdatfon                                   to
                         :r,ayinenl o! wa~es




    " for the purpose of amendment.




                                                                                                                         Secretary.



                                                1n Bssembl~
                                                                                        MAR?.31966
                                                                  ···························••···•···································19
                                                                                                                                       ........•


    Concurred in wit'-iout amendments.




                                                                           r--'1·
                                                               By order of the Ass~bly,


                                                                                                                                Clerk.


    FonnNo.31
     1-9·6'!

                         Digitized by the New York State Library from the Library's collections.
                                                       In
    Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 3 of 32
                                                                          .enat.e                                              PageID 96



                                                                                                                               195 ....


          Pursuant        to <'oncu1Tent resolution           of the Senate and ,\ssembly,              the Cov,~rnor returned       the

     ~l'IH\te Lill (Pr. No ...      .   +~5.:;
                                           .., Jnt.         No ....    !.~9'.7
                                                                            .. )    lintitle,l"



                      Au n<'i to ammu1 1hc lab,                       law mu1 llu~ 1wnal law, in relation                 to
                      payment   of wages




                                                                                                                                          "
          The vote upon the final passa).{e of the same was n·ctmsidered.

          On motion of l\fr ....            ,l;,?>1:~:rP.~
                                                        ..........................                     and by unanimous         consent,

     the same v:as amended as follows: "

          AMENDMENT
          Senate        Intro .. 1607, Pr:i.nt 165::'.,    Fr.                                ·,:,,nrerne - An Aet ""o !:'.!:_:cnd
[         labor
          Amend bill
                      law and the penal
                                   a9 follows
                                              law, in :relation
                                                                           11
                                                                                                   "to payment of --~-~~
          Page       1,     line        6           after         "than         :l.ntH:)rt    :in italics:
                                                     a non-~n•o""::I. tmald np: orga!2.izati                      on or an emP,loyer            ,
          Page 1 11                     6         delete-             'oneII
          Page       1,                     lines       9 and           liJ jnse:r•t         the     f'ollowing      in




          Page              line        ;         c ange        on -s oer      o:     joint 8tock
          Page              line        20 -      delete    "wokman" and substitute        therefor•:·                                    workman
                                                            11
          '.Page            line        21 -      delete      :proi~ions 1' ard substitute     thereafor:                                   pr(fyiskn
          P11.ge            line        16 -      dl'!!lete oomma at'tet- 11thereof 11

           Sl-lid bill as amended becoming- Senate Reprint No .....                               54.1.4
                                                                                                      ............ , was       reprinted,

      re-engrossed        and, having Leen on the desks of tlw rneml>ers in its final form at least three cal-

      endar legii-ilative days, was passed and o!·dered ~,ent to the \ssembly                             for concm·re,1ce.




                            Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 4 of 32                                                                                            PageID 97
                                                 State 1-1fmew Worh

                                                              11nSenate

                                                                                                            JUN6 · 1966
                                                                                                                   ...................................... 19..........

                     LAVERNE
      By Mr .........................................................................................................
                                                                                                            :

      Resolved (if the Assembly concur) that a respectful message be sent to the Gove"""Aorrequesting

 the return to the Senate of the Senate bill (Pr. No ../)':..'-//.{                                 ........ , Int. No ...      /t?..r?...Z
                                                                                                                                       .............
                                                                                                                                             )en-
 titled "




                                                                    IN SENATE

                      3d Rdg. 17°1,                            Print 1652, 5414,                                        Intro. 1607

                 Mr. LAYERNE
                 An act to amend the IaJlOr law and the penal faw, in relation to pay-
                 nienlof wages




 " for the purpose of amendment.


                                                                                 By order of the Senate,


                                                                                                      Nlk7/}ll~_
                                                          1n Besembl~
                                                                                                        JUN 6 1966
                                                                                      ..................................................................    19 ........ .


 Concurred in without amendments.




                                                                                             r.,._
                                                                                 By order of the Assembly,



                         Digitized by the New York State Library from the Library's collections.
                                                                                                c;r                            JFi_
                                                                                                                                 .,_
                                                                                                                                                           Clerk.
   Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 5 of 32                       PageID 98




                                                               tlfr,a-ai;- JUN6 - 1966




to amend the    labor     law and the           penal      law.,    in   1°elation         to payment
of wages"




                 Digitized by the New York State Library from the Library's collections.
    Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 6 of 32                                                                                    PageID 99
                                                     State of mew ~orlt

                                                                    1n Senate


                                                                                                        .J.UL.........
                                                                                                               1 -..196.6
                                                                                              ....................     ...........
                                                                                                                             ms.......
                                                                                                                                    .

                           LAVERNE                                                                                     .
     B y M r ......................................................................................................... .

     Resolved          (if the Assembly                concur) that Senate- bill (Pr. No ..                          s:!f/i'..,Int. No./6.f.Z.                        ....)

entitled "




                                                                    IN SENATE
                                                                                                                           Intro. 1607

           l\Ir. LAVERNE
            An act to m.uend the fahor b·w :ud 1.he pt•nal hnr~ in relation                                                             lo pny-
            1uent of wages




"be returned to the Governor.


                                                                                         By order of the Senate,

                                                                                                                               ;r;J.~
                                                                                                                                                     Secretary.



                                                                11nBssembl~
                                                                                                                      JUL 1              l~bb
                                                                                                                             ········•························•·195 .........
                                   Digitized by the New York State Library from the Library's collections.
     Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 7 of 32                                  PageID 100



r~~partment         f.:.   Agencies

        ~    Lt. Governor                                                     Judicial     Conf
---     ,,,,. At t0rney General·                                    ---       Law Revision      Comm.
----        Budget                              _                         V   Assoc. of the Bar, NYC
        v Comptroller//                                                       N.Y. Co. Lawyers_
   --                                                                         N.Y.    ~:ate Bar
                                                                    ---       Nassau County Bar
                                                                              N.Y. Crim. Cts. Assoc.
            Ag.     ;,: Markets                                               D. A. Assoc.
            Banking                                                           Magistrates     Assoc.
 ---        Civil Service                                                     Co. Judges Ass~c.
·----       Commerce
--          Conservation
                                                                              Surrogates     Assoc.
            Cv.. rectlon
            Education
            Health
--          Insurance                                               Municipal      Cfficials       & Groups
            Labor
--·--       Mental Hygiene                                          -~:::::_ Mayor of       A) V      r-
------
---         Motor Vehicles
-~---       ?ublic          Service             Comm.
            Public          Works
------- Social              Wel:fare                                          Co. Bd. of Supervisors
            State
----        Tax & Finance



            Atomic Energy                                                     Town Supervisor         of
               vil      :fense                                                                             ---
--          General
            Hou ng
                        Servicea
            Investigation
              quor Auth.
            Local Gov't                                                       Co. Atty.     of
               l. & Naval               Af:f.
              role
            Regional                Development                     ---       ------------
            State Rent Comm.                                                  Conf. of Mayors
            St. Comm. For Human Right                                         County Officers'        Assoc.
            St. Police                                                        Association        of Towns
            State Univ.
            Transportation
            Veterans  Af':f.
            Youth Div.
                                                                    /J

            Advisory           Council               on

            Joint          Legis.         Comm.           01~   I
            'Temporary              :-;:.at(•       Co'Il~
                                                                I
                            Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 IN1:'RO
                                          Filed 08/17/21 Page 8 of 32                                               PageID 101




··-•·-•--·•-•y
                 Lt. Governor                                                 lTud1c1al           Gonf
                 "t t(irney_ General                                         . Law Revi r lo                      ~,mm.
                       Ji~et.                                     -----
                                                                     ..,,,    Asf!OC.        01     '
                                                                                                        v,
                                                                                                             ::      ,    NYC
--·----<c:ompt roller                                             ·--_,,.,..--N. Y.      Co. Lal yers,
                                                                              N.Y.       State Far
                                                                              Nassau         Coun~y Bar
                                                                              ,. ,.Y.    Crim.          GtP.        Assoc.
                 Ag.      ·'-'.:Markets                                       D. A. Assoc.
                 Banking                                          __          Magistrates                /!.ssoc.
                 C1v11 Service                                                Co. Judges                Ass~c.
                 Commerce                                                     Surrogates                A soc .
         Conservation
         Correction                                               -- ··-- -------------
-·---- Education
         Health
         Insuranc.~-·-                                            Municipal             Cfficials                 & Groups.
     /Labor      /,,,/.,
----·--
----             Mental          Hygiene                          __         Mayor of _______                                 _
----      Motor Vehicles
          Public Service                        Comm.
---       Public Works
--------- Social Welfare                                                      Co. Bf. of Supervisors
          State
                 Tax & Finance

------------------~                                               ---        -------------
                                                                              rown Supervisor
                 Atomic             ergy                                                                            of
                                                                                                                          ---
                                                                             1


                 Civil              enae
                 General          Services
                 Housing
                 Investigation
                          Auth.
---              Liquor
                 Local Gov't                                                 Co. Atty.              of
                 Mil.& Naval Mf.
                 Parole
                 Regional    Development                          --- ----------
                 State Rent Comm.                                            Conf. of Mayors
                 St. Comm. For Human Right                                   County Officers'  Assoc.
                 St.  Police                                      --         Association  of Towns
                 State Univ.
                 Transportation
                 Veterans           Aff.
                 Youth Div.


                 Advisory           Council      on

                 .Toj nt        Legi s.    Comm. on

                 'TemporaPy          .::+,8te   Comrn.   on


                            Digitized by the New York State Library from the Library's collections.
    Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 9 of 32                                 PageID 102




                                                 THES,FNATE

 THOMAS        LAVERNE                      STATE       Ot'·   NEW    YORK
                                                      ALBANY
      CHA!nMAN
COMMITTEE      ON LABOR
   AND    INDUSTRY
                                              1':1rch      17th,          1966




          Hon.   Hobert R. Doug:1.as s
          ·:~xecutive  Chamber
          Th8 Capitol

         Re:   Senate             Intro.      1607       - Frint           165?
         -----
          Dear       Sir:

          As requested,              I am enclosinc:                 l;emor,::mdum        in   support
          of     the      above    legislation.

          Your favorable               considor~tion                 is    respectfully
          requested.




          TJ . .;).CS
          E11cls.




                            Digitized by the New York State Library from the Library's collections.
      Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 10 of 32                           PageID 103
                                    MEMORANDUM

                                                        RE

                              AN ACT to amend the labor law and th~
                                     penal lAw, in relation to payment
                                     of •;ages

Purpose   of bill:

      To extend      wage payment protection             to domestic      workers   and to employees of
      non-profit      organizations.

Summary of provisions         of bill~

      The bill amends subd. 2 of Section 196 of the L,bor Law to delete ~be phrase
      "carrying  on a business by lease or otherwise."    The same phrase is also
      deleted from Sections 196-c and 198 of the Labor Law, and from Section 1272
      of the Penal Law. Subdivision     2 of Section 196 requires   the prompt p ..yment
      of wages tc manual workers.    Section 196-c applies to ~age payments of
      office workers.   Sectio1. 198 provides a civil penalty,    and Section 1272
      of the Penal Law provides the penal penalty for fa~lure to pay wages.

§._tatements    in support    of bill:

      One of the major functions   of the Labor Department is the assistance      it pro-
      vides to employees in colle~ting   unpr.id ~ages due them. In 1964. for exampl~,
      the Department collected   nearly half a million dollars for over 7,000 workers.
      There remain, however, two large groups of employees whose claims cannot be
      proces~ed by the Department under the lm.. as it is presently   written•·       per-
      sons employed as domestics,   and employees in non-profitmaking   institutions.

      In connection with its admi~istration      of the Emyloyment Agency Law, the
      Department has noted the iq,ortance     of extending coverage to domestic workers.
      Such persona are generally in low-vage group5 and are often ignorant of their
      legal rights   and the remedies available     tY them. The fact that the Depart-
      ment receives   app "'Ximately 2,000 ioquirie ■ a year from d~ctic     workers
      who 'havv nt't rect.1ived their wages, indicates   the need to extend coverage
      to them.    It should be noted that legislation   has already been enacted
      in connection with coverage of ..lv::!-atic employees under the Workmen's Com·
      pen ■ ation L3w9 Disability  Benefits  Law anJ Unemployment Insurance Law. This
      bill would, therefor@, constltut~     a logical extensl~~ of th~ State's   con•
      cern for these employees.
      The bill is not designed to enatle the lndustri8l    Commiasioner to invade
      the privacy of private  homes and ~nspect for wage violations.    It is intended
      only to permit the Industrial  Cooaissiooer  to as~lst domestic workers when
      they file complaints with the Department of Labor that th~y have not
      receivP.d their wage,.

      The trend noted above in connection     with domestic employees is even mor~
      noticeable  in th~ case of persons employed by non-profitm~king      institution,.
      In addition   to coverage untier the Workmen3 s Compe1a,rntion Law, Disability
      Benefits Law and Unemplo~nt      Insurance Law {subject to Federal approval),
      such     persons   a1:e already    covered        under   the   State   Minimum Wage Act.       There   h
      little, if any justification  for s rule that permits a person                            to file a
      claim if he is not paid the minimum wage, but withholds  State                            assistance
      from him if his ~arnings exceed that amount •
                                               .   ,,
                                                ·'~
                          Digitized by the New York State Library from the Library's collections.
    Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 11 of 32                                                           PageID 104




                                                                            THE            SENATE

 THOMAS          LAVERNE
                                                                   STA'TE                OF'   NEW     YORK
    57T_>t DISTRICT                                                                  ALBANY
      CHAIRMAN
COMMITTEE         ON   LABOR

   ANC'         ~OUSTRY                                                Mt:\y 11th,                   1966




            Yon.           Robert~-                     Douglass
            Ex1::,cuti ve Ch -:unber
            rhe
            1
                          Capitol

            R.e:           Senate              Intro.              1607,                  Frint        5.l!lJ±
            Dear           Sir:
            As requested.,                            I am enclosing                              Memorandum           in support
            of the above                            legislation.

            Your    favorable                           consideration                             is    respectfully
            requested.

            Sinferely,                          /
                   .···
                     -;, ,7,,. .,...7
                     v '-····' / ,
                                   , (__
                                      I .
                                  I,.,.  ,:::.,.,:_/-(..-,l,.,~.-i;.   .. ,<._____ ...

            Thomas              Laverne.
            TL:acs
          Encls.




                                          Digitized by the New York State Library from the Library's collections.
    ¥H2                                                   I (;)'-·//
    1/4/66
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Pagefl12 of 32                                                                    PageID 105
                                               Sonata       Intro.         1607
                                                            Print          Sl.1.ll+



                                                                        AN ACT to amend the labor law and the
                                                                               penal law, in r1.lation to payment
                                                                               of wages

                                              The People  of the State of New York,
                                              represented  in Senate and Assembly,
                                              do enact as follows:

                      Section       1.      Subdivision         two of section          one hundred ninety                 3ix of the

    labor      law,       as last     amended by chapter                six hundred      fifty      of the laws of nineteen

    hundred      sixty-two,           is hereby        amended to read as fellows:

                      2. Ever:,       (person        carrying      on a business         '!-    ,ease      or otherwise,]               employer

    other      than~            operating       a steam surface            railroad      or engaged             in the sleeping            car

    business,         shall      pay weekly to each employee                   the wages earned                 to a day not more

    than seven days pr.tor                  to the date         of such payment.

                      §    2.    Section      one hundred          ninety•six-c        of such law, as added by chapter

    five      huudred        thirty-nine        of the laws of nineteen                hundred          fifty-s~x,         is hereby

    amended to read              as follows:

                      §    196-c.         Payment of wages and salaries                  of other         persons         employed.

    Every employe~              [carrying       on a business           by lease      or otherwise]              shall     pay     L~    each

    individual            in hio employ the wages and salary                       earned       in accordance            with      the agreed

    t,srms of employment.

                      The term "employer"               as used in this            section       shall      include        any person,

    co-partnership.              corporation,          or joint-stock          association         employing             any individual

    in any occupation,               industry,         trade,     business,        or service.

                      The wages and salary                described        in this     section          shall     be deemed to be

    wages of er:ployees              wU:hir      the meaning of '',is              article,       except        for      the purposes

    of sections           one hundred         ninety•      .ve,     one hundred ninety•six                  and one hundred

    ninety•six-a.

                      This      section      shall     not apply        to any person           employed in a bo._a fide

    executive,         administrative,               or professional          _apacity         whose earnings             are ~n excess

    of one hundred              dollars      a week.

                      Nothing       in this      section        shall    be construed           to avoid        the requirement,                for

    the payment of wazes to a •orkman, laborer                                or mechanic         in accordance             with        the pro•

    visions      of section          one hundred         :ninety-six,         nor with the provisions                    of sec.tion

    one hundred           ninety-six-a,          or with        the provisions         of article          nineteen         of this.

    chapter.


                           Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 13 of 32                                                          PageID 106
                                           Senate        Intro.        1607
                                                         Print         511.ll+


                                                                    AN ACT to amend the labor law and the
                                                                          penal law, in rLlation  to payment
                                                                           of wages

                                           The People of the State of New York,
                                           represented in Senate and Assembly,
                                           do enact as follows:

                   Section       1.     Subdivision         two of section            one hundred ninety           3ix of the

    labor      law, as last       amended by chapter                six hundred fifty            of the laws of nineteen

    hundred sixty-two,            is hereby amended to read as fellows:

                   2. Ever:,      [person        carrying      on a business          't-    1.ease   or otherwise,]          employer

    other      than~         operating      a steam surface            railroad       or engaged in the sleeping                 car

    business,      shall      pay weekly to each employee the wages earned                                to a day not more

    than seven days prlor               to the date of such payment.

                   §    2.    Section      one hundred ninety•six-c                of such law. as added by chapter

    five    hundred       thirty-nine       of the laws ~f nineteen                hundred fifty-six,              is hereby
    amended to read as follows:

                   §    196-c.        Payment of wages and salaries                   of other        persons     employed.

    ivery      employe~ [carrying           on a business           by lease      or otherwise]           shall    pay   L~   each

    individual         in hio employ the wages and salary                      earned        in accordance        with the agreed

    t,'ilrms of employment.

                   The term "employer"              as used in this            section        shall     include    any person,

    co-partnership.           corporation,         or joint-stock           association         employing any individual

    in any occupation,            industry,        trade,      business,       or service.
                   The wages and salary              described         in this     s~ction        shall    be deemed to be

    wages of ei-:ployees withir               the meaning of ''iis             article,        except     for the purposes

    of sections         one hundred ninety-             ,ve,    one hundred ninety-six                  and one hundred

    ninety ...six-a.

                   Thia      section     shall     not apply to any person employed in a bo._a fide

    executive,         administrative,           or professional           -spacity         whose earnings        are ~n excess

    of one hundred dollars               a week.
                   Nothing       in this      section       shall    be construed            to avoid the requirement,               for

    the payment of wages to a •orkman, laborer                           or mechanic in accordance                  with the pro~

    visions      of section       one hundred ninety-six.                nor with the provisions                  of section

    one hundred ninety-six-a,                 or with the provisions               of article         nineteen      of this.

    chapter.
                         Digitized by the New York State Library from the Library's collections.
            Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 14 of 32                            PageID 107

                                                         STATE         OF' NEW           YORK

                                                    DEPARTMENT                     OF     LABOR
                                                      STATE    OF'FICE

                                                          ALBANY,
                                                                              BUILDING

                                                                              N. Y. 12226
                                                                                          CAMPUS
                                                                                                               I
   M. P. CATHERWOOD
INDl.JSTf~IAL     COMMISSIONER                                                                     July    11, 1966


                Hon. Robert R. :Jouglass
                Counsel to the Governor
                Execut:i ve Chambe1'.'
                State Capitol
                Albany, New York

                                      RE:     S. I. 1607, Pr. 5L~14, by Mr. Laverne
                                              An Act to amend the labor law and the
                                              penal law, in relation   to payment of
                                              wages

                :iJear Bob:

                        I recommend approval          of th:is bill.

                      This bill was sponsored by the Labor Department.      It extends wage
                payment protection    to domestic workers and to employees of nonprofit
                organizations.     The bill was repa.ssed by both Houses on May 4th and on
                May 9, 1966 I sent you a memorandwn re comm.ending anproval.     Subsequently
                on May 26th the bill was sent to the Governor.       On Jure 6th it was re-
                called from the Governor, and finally     on July 5th it was again sent to
                the Governor.

                      The extension  of the wage payment law to domestic workers and em-
                ployees of nonprofit   0rganizations    also is contained in Chapter 548 of
                the Laws of 1966. However, the instant bill a:so inserts         a conforming
                amendment in Section 1272 of the Penal Law which prescribes        the penalty
                for :failure  to pay wages.   I, therefore,    recommend approval of the above
                bill.

                                                                       Sj.ncerel
                                                                    ,.,..,.,...-     -
                                                                                    ..




                                                                         . P. Catherwood
                                                                       Industrial   Commissioner




                                 Digitized by the New York State Library from the Library's collections.
            Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 15 of 32                                  PageID 108
                                                                                                                             /                  I
                                                                                                                                            /
                                                                    OFFICE OF

                                                 THE INDUSTRIALCOMMISSIONER
                                                                    ALBANY
DEPAll'l'MENT
            OF LABOR                                                                                                             May 9, 1966
SENATE:                          Int.      1607
                                 Pr.       5414                          Introduced       by:   Mr.    Laverne

RECOMMElmATION:                  Approval.          The bill     was sponsored        by the Department          of Labor.

STATUTESINVOLVED: Labor Law, Sections                             196, 196-c and 198; Penal Law, Section                 1272~

EFFECTIVEDATE:                   October         1, 1966.
DISCUSSION:

1.    Purpo~e of bill:

      To extend wage~             J           -~otection       to domestic      workers     and to employees        of non-
      profit  organuations.

2.    SUJmW.ryof provisions                 of bill:

      The bill amends subd .. 2 of Section 196 of the Labor Law to delete the phrase
      "carrying    on a business    by lease or otherwise",   which phrase now exempts non-business
      enterprises    from the impact of the wage payment law. The same phrase is also deleted
      fros Sections     196-c and 198 of the Labor Law, and from Section 1272 of the Penal I.aw ..
      Subdivbion     2 of Section    196 requires  the prompt payment of wages to manual worke1:s.
      Section 196-c applies       to wage payme1-ts of office workers.    Section 198 provides i civil
      penalty,    and Section   1272 of the Penal Law provides     the penal penalty for failure  to
      pay wa.ge111
                ..

      Subdivision       2 of Section 196 is also amended to require non-profitmaking employers                                         to
      pay      each   of its manual workers in accordance with the agreed terms of employment.

3..   Prior, legialative              hiatory:

      None.,

4.    Known po111ition of others                 regarding      btll:

      Iha bill    is approved by the State AFL.-CI.O. The opposition    of some non-profitmaking
      org1.nb:ations   to an earlier    print of this bill has been overcome by the amendment of that
      print which is reflected       in the last sentence of #2 above.

5.    Budget     implications:

      Although the enactment of this bill would increase     the workload of the Division of
      Labor Standards,   the extent of such increase is unknown at present.         Such increased
      workload would not reach its full impact during    this fiscal    year.    Based upon the
      number of complaints   which the Department of Labor now rejects      for lack of jurisdiction
      hut which it could process :i.f this bill is enacted,    the services    of six investigators
      ma.y be required for this function.




                                      Digitized by the New York State Library from the Library's collections.
      Case 2:21-cv-02427-TLP-cgc
DEPARl'MEN'r OF LABOR            Document 16-6 Filed 08/17/21 Page 16 of 32                                PageID
                                                                                                            May 9,109
                                                                                                                    1966
SENA'rE:             Int.,   1607
                     Pr..    5L}l4                           Ini;roduc(~d    by:    1'1ro Laverne




      One of the major functions              of the Labor Department is the assistance         it nrovides
      to employees in collecting              unpaid wages due them.         In 1964, for example, the
      Departme.nt collected  nearly            half a million    dollars     for over 7,000 workers.    There
      remain, however, two large              groups of employees whose claims cannot be processed
      by the Department under the              law as it is presently        WTitten -- persons employed
      as domestics,   and employees            in nonprofitmaking      institutions   .•.

      In connectiou    with its erl.ministrat:i.on    of the Employment Agency Law, the
      Department has no·.:ed the importance of extending coverage to domestic workers.
      Such personsare      generally    in low-wage groups and are often ignorant of their
      legal rights    and the remedies available        to them. The fact that the Department
      receives    a considerable     number of inquiries    a year from domestic workers who
      have not received       their wage", indicates     the need to extend coverage to them.
      It should be noted that legislation          has already been enacted in connection
      with coverage of domestic employeen under the Workmen's Compensation Law,
      Disability    Benefits     Law and Unemployment Insurance Law. This bill would,
      therefore,    constitute     a logical  extension   of the State's  concern for these
      employees.,

      The bill is not designed to enable the Industrial    Connnissioner to invade the
      yrivacy of private  homes and inspect for wage violations.      It is intended only
      to permit the Industrial  Commissioner to assist  domestic workers when they file
      complaints with the Department of Labor that they have not received       their wages,.

      The trend noted above in connection    with domestic employees is even more notice-
      able in the case of persons employed by nonprofitmaking          institut:tons.       In addi-
      tion to coverage under the Workmen1 s Compensation Law, Disability              Benefits  Law
      and Unemployment In.surance Law (subject     to Federal approval),         such persons are
      already covered under the State Minimum Wage~ :t.         There is.little,        if any,
      justification   for a rule that permits a person to file a claim if he is not
      pa.id the minimum wage, but withholds    State assistance     from him if his earntngs
      exceed that amount.

7..   Argument_s_ in ,opposition         ,t'IP bill:

      The bill may be         opposed on the ground that it permits investtgators      of the
      Labor Department         to enter private  homes for the purpose o.E di~te:cmfoing whether
      the law has been         violated.   Some nonprofit organizations li1ay contend   that th,?re                     is
      no need for this         bill.

8.    Reasons      for recommendation:

      This bill      represents  an important           advance      in New York State         standards    for   the
      protection      of employees.


                                                        _,$~;;/-~...-...,-~---·_·
                                                                        __ ,__:
                                                              7M                Catherwood
                                                                       Industrial     Commissioner


                              Digitized by the New York State Library from the Library's collections.
 Case 2:21-cv-02427-TLP-cgc DocumentTEN-DAY
FORMB-20l(a.)   (9/61)
                                       16-6 FiledBILL
                                                               ..I '
                                                   08/17/21 Page 17 of 32 PageID 110
                              B!JDGE'r-REHJR'l' ON BILLS             Session Year 19§6
                                                                                             ··-
                                                                                                      -·
     -
-SE.NATE                                               Introduced       b;y::                      AS'W.J.mLY
Pr:          5414                                                                                  Pr:
             1607                                       Mr. Laverne
Int:                                                                                                 Int:

I,a-w:       Labor Md Penal
Subject  and Purpose (Brief Recapitulation): To extend  wage paymant protection
tc domestic worke-rs and employees of nonprofit        organizations., thereby
permitting    the Department of Le.bor to aid these workers in collecting
unpaid wages.


Division         of the Budget       recon ·,nd~tion         un the above bill:

Approve :_        _.X..._
                     __ Veto:             ___        :io V.:,jection:       ____     Ho Recoaiend&tioo:     _____     _

This     bill.    is   identical     to    (    ) yer}:_ '"irr:ilar    to    (X)




was s.tbmittcd  as a depart:nental. bill   thli, year.,  'l'be point• made 1n our earlier
wialyzsis of the departmental    bill a.---e still valid and our re~nd&tioo        1a
unchanged.
(It' the ~ similar      category is c11ec':.e<l, li~t belov the change ■ 00ntaiwld                           in the
bill   as passed and dis~uss them to the required eJrtent ..)

    This bill would permit nonp~or1t organizations     to pay wi.ges twice
a month; the departmental  proposal would have required thes~ wages to
be paid weekly.   This change does not seriously   detract :from the bill;
and we recommend that the bill be enacted.




   JSL:fd
                           Digitized by the New York State Library from the Library's collections.
               Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 18 of 32                                                       PageID 111

                                                               THE   ASSOCIATION         OP' THE   BAIi
                                                                OP' THE   CITY     OP' NEW      YOIIK
                                                                     42 WEST     44TH    STIIEET
                                                                       NEW     YOIIK     100H


                                                             COMMOTTEE    ON     STATE    LEOOSLATOON;         \       \.c>
ALVIN   H. SCHULMAN.           CHAIRMAN
                                                                                                          'i       \          LEONAIID     SCHAITMAN,      SECIIETA"T
         aoo   PAIIK
         Nll:W YOIIK
               TN 7•-
                        AYIENUII:
                          10017
                                                                                                          ))                             &00 PAIIK AYll:NUII:
                                                                                                                                          NEW YOIIK 10017
                                                                                                                                             TN 7.9900



                                                                                            March 25,                  1966

                                       Re:         S. Int.      1607,        Pr.         1652 - Approved
                       Dear Mr. Douglass:
                            Answering your inquiry with respect to the above                                                                 bill,
                       we wish to inform you that we approve the measure.
                                        to take effect
                                    Tt ..e bill,          October 1, 1966, and which was
                       prepared under the jirection,and       introdu~ed    at the request    of,
                       the Department of Labor, would amend the rol1owing sectionr
                       of law relating    to the period following       the rendition    of
                       services   when wages must be paid to employees:          Labor Law
                       section   196, subdivision  2., section     19b-c, sectlon     198; Penal
                       Law section   1272.
                             The sole effect    of the bil:!. would be to substitute
                       for the phrase nperso:1 carr:,:ing on a business by lease or
                       otherwise,"    upon whom t'1e law imposes the duty of prompt
                       wage payment, the more gene:..•al but accurate     designation
                       "employer,"    thus eliminating   an awkward and unintended    pos-
                       sible restriction    inherent   in the present  statute.
                            We believe   this corrective     a~endment                                                 to be desirable
                       and therefore   approve the       11.

                                                                                            Sincerely,




                       Hon. Robert R. Douglass
                       Executive  Chamber
                       State Capitol
                       Albany, New York

                            This lc·cter was prepared by ti1e Association's                                                          Committee
                       on Labor and Social Security   Legislation.


                                           Digitized by the New York State Library from the Library's collections.
            Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 19 of 32                                                              PageID 112
                                                           THE          ASSOCIATION                 OF    THE   IIAR

                                                                   OF   THE    CITY    OF           NEW    YORK

                                                                        42   WEST     44TH          ~TREltT
                                                                             NEW    YC".ffK 1003«1



                                                         COMMITTEE             ON     STATE          LEGISLATION


ALVIN   H. SCHULMAN,       CHAIRMAN                                                                                                 LEONARD    SCHAITMAN,    SECRE'.TARY
         100 PARK AVENUE                                                                                                                      aooPARK AVENU~
          NIIW YORK V Jl7                                                                                                                     NEW YORK 10017
              TN 7• ■ l .~                                                                                                                       TN 7• ■■00




                                                                                                            Mo.y       17, 1966

                                                           1 ,..                             I,.-                 '    1
                             Re:        S. Int.          lo07,                Pr.       lc52,                   5414 - Approved

                 Dear Mr. Douglass:
                           Answering your inquiry                                     with                respect            to the above       bill,
                 we · •ish    to inform you that                                    we approve                         the    measure.
                           The bill, to taKe effect   Octob2r 1, 1966, and which was
                 prepared    under the direction,     c::.nd introduc~d at the request,
                 of the New York State Department of Labor, would require             non-
                 profitmaking     organizations    to pay employees wages not less
                 frequently    than semi-monthly.       Up to this time, non-profitmaking
                 organizations     were held not to be employers under laws requiring
                 ti.mely payment of wages.        PecDle v. Yaffe, 15 A.D. 2d 672
                 (2c< Dept. 1962).
                        'rhe bill      would accomplish        this purpose by striking      the
                 quallfication         11
                                          carrying   on a business     by lease  or otherwise"
                 in sections        of the Labor Law (sections           196(2), 196-c, 198) and
                 Penal Law (section             1272) relating     ~o employer payment of wages.
                 The new wage payment reqs.1L.~ements for non-profi tmaking organi-
                 zations     c...re found in a proposed amendment to section             196(2) of
                 the Labor Law, which also defines                 the term "non-profitmaking
                 organization".
                           '.ie believe           that             the bill  is properl;y drafted to accompl:ish
                 its      intended          purpose,                and approve the proposed change.




                 Hon. Robert R. Douglass
                 Executive    Cha.'Tlber
                 State   Capitol
                 Albany, New York 12224
                           This        J.etter   was prepared                            by the Association                          I   s Committee
                 on La·Kr             a:1.d Social Security                             Legislation.


                                       Digitized by the New York State Library from the Library's collections.
       Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 20 of 32                                                                       PageID 113
                              NEW YORK LIBRARY ASSOCIATION
                                                                           P.O.    BOX          521 •           WOODSIDE,                 NEW YORK            11377

                                                                      LEGISLATIVE                       COMMIT'I1EE                              TEL. 672-9880
FOUNDED
     1890

                                                                                                                                     March          23, 1966

Mr. Robert   R. Douglas                                                                         ---.
                                                                                                 ..i'
Office  of the Governor
Capitol
Albany,  N.Y.


Dear      Mr.      Douglas:

               At the              suggestion                 of    lV'i.r. Bassi,              I am writing                    in        behalf         of       the

New York           Library                Association                 to    voice          our           objection              to        SI     1607 SP 1652
(La Verne)               now before                 the        G0vernor            for          approval.

               This           bill        would         remove           the      phra.:.~e "every                    person              carrying            on a

business           by lease                 or    otherwise"                from          the       Labor            Law's          current            definition

of     the     ·,.rord "employer",                        thus        making         it     mandatory                    for        all        employers            to

pay     weekly            the        wages        of      employees               whos2          whose              work       is    predominantly

physical           or         mechanical                in     nature.             Since                the     amendment                 includes            corp-

orations           within             the        meaning            of     employers,                    this        would          affect          pages,          book-

mobile         rlt'ivers,             custodians,                   and     mescengers                        euployed          by over             700 libraries

in     this      State,              becaus0            iil    1961        Opinion              Attorney              General              105      (Informal),

it    was       state         l:     "A library                charte:r,:-·d         by the                  Board       of Regents                 is      not     a

municipality                   nor        a civil             nor     a political                       subdivision                 of     the      State.              It

is    a corporation."                            This         would        place         an unlue                   burden          on such            institutions,

increase           their             costs,         require              strengthening                         of    cash       reserves               in     many

iGstances              with          consequent                loss        of     investment                    income,             and        compound            book-

lceeping         operations.                      The New York                    Public            Library              alone            would      be required

to    change            its        method         of     payment            of w3.ges                   to     a,, least            600 employees,                      and

many         smaller            operations                which          ar~      presently                    ~~empted             and        which        pay     month-
ly    wages        would             be     seriously               inconvenienced.

                                     Digitized by the New York State Library from the Library's collections.
          Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 21 of 32                                                 PageID 114



                         NEW YORK LIBRARY ASSOCIATION
                                                                     P. 0, BOX        521           WOODS ID I!, N l!W YORK            I 1377

                                                                                                                           TEL. 672·9880
FOUNDED
     1aro

Mr.      Robert        R.     Douglas            - page         2

               We also         wonder            whether            tt1is     proposed          amendment         is    not     so brJad

in     scope      as     to    possibly            include             employees              of hoapitals,            universities

and      colleges.,           and     perhaps            even        governmental               agencies.

               We respectfully                    urge      that            the    Governor          veto   SI    1607 8P 1652
on the         grounds         that        the     proposed                 amendment          is    so broad      in     scope       as   to

include         organizations                    which,        unlike             private       contractors,            small     business-

es     and     those        which      employ            day        laborers          or domestics,              or migrant           workers,

have      already           and     will         continue            to      pay     the:ir     ,.=::'mployees on a regular

basis.




Please         address         replies            to:

999 Old Country                   Road
Plainview,             N.Y.       11803




                                    Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 22 of 32                                                               PageID 115
                                                                                                                    (                     l   J
                                                                                                                                          J       I




                                                                                                                    i
                                                                                                                        j
                                                                                                  1 ,..,
                                                                                                  ..:... ' 1966

   ~ob2r~          "• 0o~~12ss,   -s .•
   Co~nscl
   1'hc    ~tatc
   .:.xecutlve
                     ~o the Govc~nur
                         -)f ff_::,
                                 .. Y0::::
                     c:-:._.:mbers
                                                                                                (~            /'"
                                                                                                                            j
                                                                                                                                J
                                                                                                                                I
                                     2!.~
   •• lb ....ny, lfo,;,1 Yori: 12.'.:.:                                                                ~/
                                                                                              .,.,,.,.,..,,




   I 2.m wri~in2;     offic.i&lly   on behc1lf of The i.kw Y:J:.:-~:Botanic.'.1 ar::en
   to express     my objections       to a proposed    bill   befo.ce the Senat    of
   the State     Le,:',islatur0   U;rint  1552; Intro.      1GC7) th.:it would eL ·orce
   wee};:ly       p.:.:.yrnent of -..v.:.:ges, the provisions                             of ·which would c:t_?1)1y to
   private         non-p:cof it orga.nizc.tio.i.1s        such                       as     tl1is one~  The wee:;:ly
   payrolls           for      virtu~lly            ~11 of our              people         on the w~ge basis                            are
   written      by the City of {J,2;w Y0:ck on c bi-weekly                           basis,      and I doubt
   very     much if we coulc.             ind.ucc.    :.:he ..,1·;:y to find        a way out of this
   conflict       with       its    basic     policy.        iioreove~,         ~n interesting          item
   is tl1at     the uuion           to "\v-llicl:. our H.c'.ge-b,~scC:. people           belon3     h..:;_s e.~-
   p:cessed     its      p;.:-ef erence     fo:c bi-·,;ee::ly         t;J~~yr:tents, both over: weekly
   or twice       a iri.onth pc::yments.             Those      of 0...1:c w~:6 e-baseci.    er.1ployecs
   pi1id from private               funds     on .:,;.bi-\,c0:.;.ly       basis    woulc: .,;ain very
   little     frc:.- ..1 being      paid    each week,          .s:.nC:.it would double         our own
   pay:i:oll costs.
   Fr&nkly,          &lthough      I can see t~e ~~va~t~ge               of wee~ly    p~yr0lls        for
   transient          or s:··10:::-t-term wo:cl:c:cs,     I c,:.:1 se..:: no benefit     ..11: ..:lll fo-c
   thos8 t6o h~vc security                 in their      positions         ~nd h2ve been ~uite
   co:i.1tt-)at for T,c.,n:;,rye.:.u:-s \iit::h t::-ic 1):.:escnt    sL:uc.tion,     even iJitb .
   .:..1rtic:..iL1 :=e union     S?o::c s,,wn.
                     ' - ~ 1),. ~c-~~ues·i-,_ ·1.-.D.u.1.-
   "lie re:;;sl):.J.C~~:cu.L                   •-' ·- }".J_:.
                                                           -             -e (.,,,,1,::,-.1···
                                                                   t~1~---..-• -   __                  r-.1•._-:l--;--
                                                                                              ·'-J..c ....
                                                                                              _                         __
                                                                                                                        ,\ ·"'--
                                                                                                           -..-.._ ~ """""' :".7V€     t-J,,,,._
                                                                                                                                       '-•"'-
   bill     r;.1er1tioJ.18C:. 2bo··°'1e :·~t:;i:.~i.Ci~C s-.:.1 ~11~.-~it c;~clL1c:t;s p::iv~\ .....                           te 11011-
   :)rof i·~ orgu.11i.z~it:io11s        s·...:.c:-:..:i.s ·::::.-:.is011c, sir1ce if \·,/C \le:.::c 1.--e-.i."w.ircc:
    to ~c~;:1e~o t(; tl1e :L).;:"c)vis·i0~1s uf e:-i.e;~r01?0Se(l                             !Jill,                c:is._.d""·.:..111·ti:1(;cs
   woull        f~r     outdeish            bcncZi~s.




                                                                   ..illL.r,1      C. Stc.er0
                                                                             JJi:i.:-s::c
                                                                                        :::o:c




                        Digitized by the New York State Library from the Library's collections.
                      Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 23 of 32
GIOIOE O. NOOYNE, ,_HHnl
                                                                                                                                                                                            PageID  116
                                                                                                                                                                                                 ■Al.PH C. 01011
IICHAIDIt. PAYNTU,JI., VICle'-'""'
                                                                                                                                                                                                 ,_,,.,. v,- ,_,.,.,

                                                                                                                                                                                                           _,...,.,,
IOIIIT C. TYSON,VICle,_,._,                                                                                                                                                                              AINOLOWITTI,
J. MUNI WETENHALL, Vb ,_,._,                                                                                                                                                                             a.-.,........,
DALII.IHAIP,T-




                          COMMERCE AND INDUSTRY                                                              ASSOCIATION                                     ~r         NEW YORK
                                                                                                    INCOIPOIATED
                                                                       99 CHURCH STREET                •            NEW YORK, N. Y. 10007
                                                                               C.W. Addtwa CDMIHDASSN •                 T.,.._      ledor 2-5:IOO



                                                                                                                                                   :March



                                            Hon. Robert R. 1Jo{1glass
                                            Counsel to the Governor
                                            Executive Chamber                                                                              Re:      s.     Intro.          1607 - Print                   1652
                                            State Capitol                                                                                                                Laverne
                                            Albany,              New York        122::'.l:                                                                        l~O POSITION

                                            Dear Mr. Douglass:
                                                     The Coramerce and. Industry Association  has no por ion w ...h
                                             respect to subject bill which ;mule amend the labor law so as to
                                             extend the obligation    to pay wages a.nusalaries   at reasonable
                                             intervals   to all em~loyers.




                                            AW:jc




---------------------                                                                       80ARD       Of      DI RICTORI                 -------------------
        L IAOlf.a..-,,
 1tA110LD                 el.._,,..,._                           & Co•• l•c.   W!llAID G. IIAMP'ION.1-...               \'ICle PNoideaf,
                                                                                                                                                             ...,_      ~I)'       Tnntc_,
                                                                                                                                                         DALEE. SHAIP, VICleClielMln of'"°"'•
                                                                                                                                                                                                   of New Y..t


                                                                                             ....--
                                                                                   NewY'""T..,._C-r
 IDOAa 11A.
          IIOHfMAN. l'reoinllt,
      ......
 OIOlGI CHAMl'ION,
                  E........             &S-.IM.
                                    a.-.-_,....,,
                                                                               J. MAK NIIMlf,
                                                                                  ~
                                                                                                 a.-         el....,_                                         A...,,_
                                                                                                                                                         SIDNEY L. SOlOMON, Cltoi,_
                                                                                                                                                                          & Slrou,
                                                                                                                                                                                              of loord,

                                                                               JAMI$¥'. tlOGE.... _     ..... & ...                                      EOWAID STALEY,Vice CN"-               ef a.,.,.,
      n.o-                .......... a..t                                                                                                                     W, 1, Grmil C-1'
                                                                               SAMUi\ 0. lEtOESOOlf "'--Fl
                     Jr., ,-;....t,
 IIOIEIT l. ClAIICSOH!L
      .... ~.c...r..c.                                                             s.o.~&c-r
                                                                               IAUY T. lEl'htEAI>, ,,.,..__,
                                                                                                                                                              r,.,._
                                                                                                                                                         NOIIMANTISHMAN,Cito/,,,,.. o# lootd,
                                                                                                                                                                         leallr I COllllfructlollc:..• Inc.
 GIOIOI ._ CUMT, a.or,. GottliH. S-                             & Hotni,_
                                                                                   c,-, ....... & c... ,__                                               H. C. TUINEI, Jr., Clio1-        of INN,
                                                                                                                                                              T,,,,,., c-tructioll   COMfllffll'
      ,...---,,._c..,..,
 IICNAID C. DOANI. Ch.,.. ellunl,                                              JO$EPII A. -■TINO, C--
                                                                                   ""'--'    ,_, c-r
                                                                                                             el a..d,                                    IOIEIT C. TYSON, Cliol,_,         fl-e
                                                                                                                                                              United SIGIN SIMI Co,po,ol/OII
                                                                                                                                                                                                      COM•llfff,
 H. G. IIDON. 0---                       ef lunl,                              GEOIIGE 0. NODYNE, ~.                ,_      •-    S-in81    leM          EDMUNDf. WAGNER, Cholrmon ol !oord,
      ~                    ..........          htc.                            HEIMAN C. NOlEN, ~el--.,,                                                     T.. S..mM'1 lonk kw Scwlnlf 111, .. Cllr of N1w Yorlr
 CIIAllU I. lllE.
      C.11offJc.4ad ........
                               a.u-C-r        of hard.
                                                      el New Yo,lr, Inc.           ~&        ........ lflc.                                              N. H. WENTWORTH,Vice Clio,_     .., loord,
                                                                               IOltlT G. PAGE,,_.,,,,,.,,.,..~              C_,ioll                           T.. COlllinenlal ln1uronce COff,ponlN
 GILll!IT W. FITZHUGtf,,_iftnf,
      ............. ur. ,_                          c..,...,                   RICHARDIC. PATNTH. Jr•• 0.-
                                                                                    ,..., ron Lile,_          C-r
                                                                                                                     el._,,,                              J. HUIEII WETENHALL,Clioi,_
                                                                                                                                                             Noll-I
                                                                                                                                                                                            of loanl,
                                                                                                                                                                     Oolry l'roc/YCIICo,po,ollOII
  ,MAIO W~GLINN, ie,d. 0., I letrd
 \i
                                                                               A. E. PERLMAN, ,.,....,_,.  New Yotl: C..,,., $,a-                        DAVID l. YUNICH,l're1W.,,1, Moc,', N1w Yotlr
 HA'IOlD I. GMY, ,_,..,,                                                       l. A. PfTEl5l:N, a.--       el....,,  Otil fie-      C-1'                 IUITC>N A. ZOIN, l'roslrouer lo,e Goelz I Manc/el..i,•
      ._       ,t..,;ca       World Awwe,,, Inc.

                                                                  Digitized by the New York State Library from the Library's collections.
         Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 24 of 32                                 PageID 117

                                        NEW YOR                                       S ATE AFL•CIO
                                       DE WITT CLINTON HOTEL                                          ALBANY, N. Y. 12201
                                                                   PHONE HE 6-8516 !Ar@oCOOfi'5181
                                                                              ,....     11




RAYMOND R. CORBETT
  Pruidcmt
                                                                                          CH 181 196 6
                                                                                      M.4.R
LOUIS HOLLANDER
  Stt:fftllry•   Tnruurer




           HON. NELSON A. Ro CKJi.FELLER
           GOYER.NOR                                                                   RE: S.I.         1607 1 S.P. 1652
           STATE OF NEW /ORK                                                                   S.I.     2484 1 S.P. 2566
           THE CAPITOL
           ALBANY1          N. Y.
            DEAR        GoYER.NOR Ro c KE FELLER:                         ATTN.              HON.     ROBERT   R.   DOUGLASS

                   THE NEW YORK               ST.ATE      APL-CID         ENDORSES              THE A.BOYE      BILLS   AND
            URGB.'S THEIR BEING               SIGNED        INTO      !,AW.

                 80TH BILLS  EXTEND WAGE PAY~EN'l' P~OTEC'l'IONS  TO PERSONS
           NOT NOW COVERED BY THE LAW; S.J.    2484 TO WORKERS WHO EARN
           BETWEEN $100 AND $200 A WEEK, AND S.J.     1607 TO DOMESTIC
           WORKERS AND '1'0 EMPLOYEES OF NON-PROFIT    ORGANIZATIONS.

                   JT HAKES LITTLE   SENSE TO HAVE A WAGE PROTECTION        LAW
           AT  ALL IF IT IS FILLED      WITH LOOPHOLES AND EXCEPTIONS.
           THERE IS NO REASON FOR ANY WORKER TO BE DENIED THE PROTEC
           TIONS AV.AIL.ABLE   TO THE GREAT BULK OF OTHER WORKERS IN THE
           STA.TE.    BOTH BILLS   ARE T.,()NG OVERD(l'f£ AND SHOULD PROMPTLY
           BECOME LAW.

                                                                      SINCER.ELY1


                                                                          .€1 lJ,:rf
                                                                      RA YJ'10ND R.             CORBETT
                                                                      PRESIDENT

            OPEIUw58




                               Digitized by the New York State Library from the Library's collections.
               Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 25 of 32                           PageID 118


                                     NE                 y            RK STATE AFL- 10
                                    DE WITT CLINTON HOTEL                                      ALBANY, N. Y. 12201
                                                                '1   HONE HE 6-8516 (Area Code 518)




RAYMOND R. CORBETT
  l>re$ident
                                                                                         M.A.Y 12,        1966
LOUIS HOLLANDER
  Secretary-Treasurer



                                                                         RE: S.I.        1607,          S.P.     54-14

           HoN. NELSON A. RocKEFELLER
           GOYER.NOR
           STATE   OF NEW YORK
           EXECUTIVE    OH.A.l1BER
           THE C.AP ITO L
           ALBANY,   N. Y.
               DE.AR Go VER.NOR ROCKEFELLER:

                     THE NEW YORK ST.A.TE AFL-CIJ REITER.A.TES ITS ENDORSE-
               MENT OF THE .A.BOYE BILL .AND URGES ITS BEING SIGNED INTO
               LAW.   WE WROTE YOU ON MARCH 18 ENDORSING .AN EARLIER
               PRINT  OF THIS BILL.

                       THE BILL  EXTENDS W.AG]I: P.AYJ'1ENT PR.0TEC'rIONS TO
               D0!1EST IC W0.R.KE.R.S .AND TO El1PL0 YEBS OF N0N•PR0FI'r    0RG.ANI-
               Z.AT I0NS.   JT MAKES LITTLE      SENSE TO HAYE .AW.AGE Pn0TEC-
               TI0N    LAW AT .ALL IF I'r IS FILLED      WITH L00PH0wES   .AND
               EXCEPTIONS.      THERE IS NO REASON FOR ANY WORKER TO BE
               DENIED THE PROTECTIONS        .AYAILABL~   TO THE GREAT BUL~ OF
               OTHER WORKERS IN THE ST.A.TE.         THE BILL    TS LONG OYER.DUE
               AND SHOULD PROMPTLY BECOME LAW.

                                                                            SINCERELY,




               OPEIU-58




                              Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 26 of 32                                  I
                                                                                                 PageID 119
   NE\\'      YORK STATE               CATHOLIC               WELFARE          COMMITTEE
   Oniel:' of the St'cretary      •       I 00 State S•reet              Alban}:, Sew York     12207


                                       May 9, 1966




   Rona Robert R. Douglass
   Counsel to the Governor
   Executive  Chambers, State                     Capitol
   Albany, New York 12224
                     Re:       Sen. Int. 1607 (Pr.                5414) Laverne
                               Relating  to payment               of wages
   Dear Mr. Douglass:
               The above-numbered    bill,    reconnnended to the
   Legislature     by the State Department of Labor, is now
   pending before the Governor for executive            considera-
   tion.     This bill was previously      before the Governor
   and it was returned      to the Legislature      for reconsi-
   deration    with respect   to its effect      upon non-profit
   organizations.
             Upon its return     to the Legislature,      we had
   the opportunity    of conferring     with the State Depart-
   ment of Labor and with the legislative         leadership
   with respect    to the formulation      of the modifications
   of this bill.     We are pleased     that modification     has
   been made in the proposal      which will make the bill
   less onerous upon the programs of religious,           chari-
   table and educational     organizations.
                 This bill     reflects   a growing trend in regu-
   latory     leg is lat7 ,n which fails       to take into account
   the specific       problems and the special          characteris-
   tics of programs and organizations               operated    under
   religious,       charitable      and educational     auspices.
   There is a growing tendency in our law to treat                     every-
   one alike.        In doing so, the special         protections       and
   encouragements,which           are afforded     to programs       ,f such
   organizations        which are for the benefit          of the general
   welfare,      are being set aside.
               While we do not object to the bill,     we do
   call into question      this whole trend because we see
   in it a failure      to acknowledge the special   chara~ter-
   istics    and the special    problems which eleemosynary
   organizations     face.
                                            Respectfully            submitted,
                                             /J/        / ~'
                                            ~~                  .Ubin, Jr.
                                                                  Secretary
                     Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 27 of 32                       PageID 120

 NE\~/ YORK STATE                    C/\'l'HOLIC           WEL                                 E

 Office of the Secretary               100 State Street


                                     May 24, 1966




  Hon. Robert R. Douglass
  Counsel to the Governor
  Executive  Chambers, State                     Capitol
  Albany, New York 12224
                           Re:   Sen. Int. 1607 (Pr.                      5414) Laverne
                                 Relating  to payment                     of wages
  Dear Mr. Douglass:
          The above-numbered    bill    is now pending before
  the Governor for executive    action,    and you have asked
  us for our corrnnents and reconnnendation    with respect
  to it.
            We previously   objected    to an earlier    print of
  this bill   and, as a result,     certain  modifications     were
  made in the bill     to con.fonn to the suggestions       which
  we made.
          In the light   of these revisions,  we do not
  have any further  objecti·Jn  to make to the bill.
               With lind         personal          regards
                                       Sincerely          yours,

                                          a1 (,7;Vs:l
                                                  '/
                                                                .~,c_,.




                                       Clia~,                              Jr.
                                                          Secretary




                  Digitized by the New York State Library from the Library's collections.
                  Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 28 of 32                                 PageID 121



Of'f'ICI!   01" THI!
L.11:GIIILIIITIVI!: Rl!tl"'RIIUIENTA 1'1Vlt

TIIN 11:YCK HOl'll:I.,   IIOOM   fi!ID
i\LIIANV,    Nll:W VOii!<

                                                                      CITY     OF NEW       YORK
                                                                    OFFICE      OF THE      MAYOR
                                                                    NEW       YORK,   N.   Y. 10007




                                                                   MEMORANDUM


                   TO:                   HON. ROBERTR. DOI.I.GLASS,
                                                                 Counsel to the Governor
                   FROM:                 RICHARDM. ROSEN, Assistant                            to the Mayor


                   RE:




                            This will acknowledge receipt of the Governor's request
                   for the Mayorts recommendations concerning the above bill,
                   which is before the Governor for executive action.
                                         The bill         would net have any substantial                         effect on the
                   property,              affairs,         government or administration                         of the City.
                              Accordingly, thP Mayor does not deem it advisable                                              to make
                   any specific   recommendation concerning. the bill.



                                                                                           Richard M. Rosen
                                                                          J                ~ssistant to the Mayor
                   13b
                                              Digitized by the New York State Library from the Library's collections.
             Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 29 of 32                                            PageID 122




                                                  STATE    OF       NEW   YOHK
                                 DEPARTMENT           OF    AUDIT          AND         CONTROL
                                                           ALBANY


  ARTHUR      LEVITT
 B~-'TE   COMPTROLLER                        March        21,       1966                                            IN REPL'MNG   IUl'ER   TO




REPORT TO THE GOVERNORON LEGISLATION

TO:         The Honorable         Robert       R. Douglass,                Cc-.:: ,el          to        the   Governor


The following           bills       are    01' "No Interest"                     ";u    this        Department:

SENATE                                INT.                      PR.
                                      175                   175
                                      1100                  1112
                                      1411                      1436
                                      1266                      1287
                                      1427                      1452
                                      1527                  1555
                                      1607                      1652
                                      1701                      1750
                                      1727                      1770
                                      2088                      21L..Q
                                      2090                      2151
                                      2091                      2152
                                      2227                      2296
                                      2229                      2298
                                      2484                      2S66
                                      2780                      2
                                      4011                      41

                                                                                       ARTHUR
                                                                                            LEVITT
                                                                                       State             Cou,ptroller

                                                                                 B:,                 /
                                                                                        "··.,,//
                                                                                             ...,
                                                                                                ..,,- ..- .
                                                                                                                ?
                                                                                                                          ~




                                                                                       Alfred W. Haight
                                                                                       First Deput7 Comptroller




DD:bt

                                Digitized by the New York State Library from the Library's collections.
     Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 30 of 32                           PageID 123




                                               STATE     OF   NE'N   YORK
                               DEPARTMENT           OF    AUDIT       AND        CONTROL
                                                         ALBANY


  ARTHUR     LEVITT
 STATE   COMPTROLLER                        May 9, i.966                                            IN REPLYING   REFER   TO




REPORTTO THE GOVERNOR
                    ON LEGISLATION
TO:       The Honorable        Robert        R. Douglass,             Counsel           to the Governor
The following          bills     are or "No Interest"                       to this        Department:
ASSEMBLY                           INT.                  PR.
                                   755                   r;682
                                   1550                  6780
                                   2200                  6547
                                   2872                  6393
                                   5228                  5390
                                   5868                  6744
                                   5935                  1033                              •

SENATE                               227                 227-A
                                     888                  897
                                   1098                  2361
                                   1607                  5414
                                   2156                  2217
                                   2265                  i337
                                   2838                · 910
                                   2857                 2sso

                                                                              ARTHURLEVITT
                                       .•                                     State Comptroller


                                                                            B7     •.1,fk/,,,?,,,,y/{-,
                                                                                    /


                                                                              Altred W. Haight
                                                                              1i~at Deputy Comptroller




DDtbt




                        Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 31 of 32                              PageID 124




     TO COUNSEL TO THt7 CiOVEHNOH


                           RE .         A ·.·:rvmLY INT,.

                                        SENATE INTo               l r 117


             This          annexed              bill    does     no~ appear           to involve     a
     substantial                  or unusual            legal     problemv        nor to relate
     directly             ~o the            f~n:t1ons        of the         Department        of Lawo
     Consequentlyp                     ~he bill         :s   returned         without      comment~
     If   there           is      some particular                aspect       of the     bill    upon
     which      you wish                to comment.             please       advise     meo

                    .
     Dated~         J••    1   re,,\   ,. 1••


                                                                    LOUIS J,          LEFKOWJ~Z
                                                                    Attorney          General




                  Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-6 Filed 08/17/21 Page 32 of 32                               PageID 125




TC COUNSEL           TO Jq .:~ GCV ERMCR


                 RE~ ASSihl3LY INT.                                        , PR ..

                           SENATc INT,                     1607            j    PR_ 5414


         This     annexed        b.il.L dDe s rG-: .3pr:,ear to involve                         a
s~bstant1al           or unusua:           -
                                           : ef'ld-
                                                __)
                                                       ~
                                                       .....   problems    nor to relate
directly         co the       h.m~tions               of -r~te Department               of Lawo
Consequently.,            ·c.he bi1 i is              ret:..1rred     'Ni thout     comment~
If   there      is    some partictilar                    aspect      of the       bill    upon
which      you wisn         to ca~rnent.               please        advise       me.

Dated~          May 11,       1966

                                                                LCU!S J        L2.FKCVJITZ
                                                                Attorney       General




                      Digitized by the New York State Library from the Library's collections.
